Title: From George Washington to the United States Senate, 29 January 1794
From: Washington, George
To: United States Senate


          
            Gentlemen of the Senate,
            United States 29. Jany 1794.
          
          I nominate John Boyd, of Northumberland, to be Inspector of the Revenue for Survey No.
            2 in the District of Pennsylvania; vice James Collins: and
          John Driver, of Virginia, to be Surveyor for the Port of Suffolk; and Inspector of the
            Revenue for the same port; vice Samuel Riddick; resigned.
          
            Go: Washington
          
        